Citation Nr: 1213189	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran has since relocated; original jurisdiction now resides at the RO in Indianapolis, Indiana.

The Veteran was afforded a hearing before a decision review officer (DRO) in January 2006.  A copy of the transcript has been associated with the record.

The Board notes that, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specially, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307, which provides that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  This new paragraph applies to the Veteran's claim and will be discussed below.

In April 2008, the Board reopened and remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a January 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran had active service in or near the Korean DMZ during the period between July 1, 1967 and August 19, 1968. 

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed pulmonary disorder and his military service.


CONCLUSION OF LAW

A pulmonary disorder, to include COPD, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a pulmonary disorder, to include COPD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in April 2008, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to request from the service department the Veteran's complete service personnel records and associate these records with his claims folder.  Additionally, if the service personnel records confirmed service in the Korean DMZ, the Veteran was to be afforded a VA examination and a report of the examination was to be associated with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the service department, and obtained and associated the Veteran's complete service personnel records with his claims folder.  The Veteran was subsequently afforded a VA examination in November 2009, and a report of the examination was associated with his claims folder.  The Veteran's pulmonary disorder claim was readjudicated via the January 2010 SSOC.  
Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in May 2004, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO and AMC readjudicated the Veteran's claim in April 2006 and January 2010 SSOCs, respectively.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, his service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in November 2009.  The VA examination report reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his March 2005 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for a pulmonary disorder

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3. 

Effective February 24, 2011, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides (e.g., Agent Orange) are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

In this case, the Board acknowledges that VA regulations do not provide for presumptive service connection for the Veteran's diagnosed pulmonary disorder. See 38 C.F.R. § 3.309(e).  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran complained of whooping cough on his August 1957 report of medical history in conjunction with his service enlistment examination.  To the extent that there is a question as to whether the Veteran had a preexisting pulmonary disorder that was aggravated by his military service, the Board notes that no pulmonary disorder was diagnosed on the Veteran's August 1957 service enlistment examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the pulmonary disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that there is no competent medical evidence of a pulmonary disorder which pre-existed the Veteran's period of active military duty.  Moreover, the Veteran's service treatment records do not document complaints of or treatment for a pulmonary disorder.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's pulmonary disorder pre-existed service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Veteran is claiming entitlement to service connection for a pulmonary disorder, which he contends is due to his military service.  Specifically, the Veteran contends that he was exposed to gas, chemicals, and herbicide when serving in the Korean DMZ.  See, e.g., the January 2006 DRO hearing transcript, pgs. 2, 8-9.

As to Hickson element (1), the medical evidence of record indicates a current diagnosis of a pulmonary disorder, in particular COPD as well as mild pulmonary restrictive disease.  See a private treatment record from P.W., D.O. dated in June 2004; see also the November 2010 VA examination report.  Hickson element (1) is therefore met.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will separately discuss in-service disease and injury.

With respect to in-service disease, the Board observes that the Veteran's service treatment records do not indicate that the Veteran complained of or was treated for a pulmonary disorder during his period of military service.  

With respect to in-service injury, the Veteran's personnel records demonstrate that he was in Company B, 11th Engineering Battalion and the 25th Chemical Company from July 1, 1967 to August 19, 1968 while serving in Korea.  Furthermore, the evidence shows that the Veteran was near or in the DMZ between July 1, 1967 and August 19, 1968.  Significantly of record is a certificate for commendable participation in operational missions along the DMZ dated August 1967.  Notably, the Department of Defense has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the DMZ, including a strip of land 151 miles long and up to 350 yards wide from the fence to North of the "civilian control line."  The Department of Defense publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units. See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  Pertinently, the Veteran's personnel records and the certificate for commendable missions at the DMZ suggest a likelihood that he was in one of the units designated by the Department of Defense that may have been exposed to herbicide agents.  As such, the Board finds that the Veteran was exposed to gas and chemicals, to include herbicide agents, during military service in the Korean DMZ.  Hickson element (2) is therefore arguably met.

As discussed above, according to 38 C.F.R. § 3.309(e) (2011), certain diseases may be presumed to be related to exposure to herbicides; the Veteran's pulmonary disorder, however, is not included in the above-indicated diseases associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e) (2011).  Therefore, the Veteran's pulmonary disorder may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record does not support a finding that the Veteran's current pulmonary disorder is related to his military service.

Specifically, the Veteran was afforded a VA examination in November 2009.  In addition to the results of a current examination, the VA examiner reviewed the Veteran's claims folder and considered the Veteran's in-service exposure to chemicals at the DMZ in Korea.  Despite the Veteran's in-service exposure to chemicals, the VA examiner concluded that the Veteran's diagnosed pulmonary disorder, "is less likely as not (less than 50/50 probability) caused by or a result of" the Veteran's military service.  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.  Further, the examiner noted the Veteran's longstanding history of smoking a pipe and cigars until 1989, as well as the absence of complaints for a pulmonary disorder until 1983.  Further, an X-ray report conducted in conjunction with the November 2009 examination revealed an impression of "mild emphysematous changes upper lungs" which the examiner indicated would be consistent with the Veteran's history of pipe smoking.
        
The November 2009 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the November 2009 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a pulmonary disorder for several years after service and his service records which do not show complaints of or treatment for a pulmonary disorder.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of shortness of breath, and indicated that the Veteran's military service did not cause his current pulmonary disorder.   

The Board observes that P.W., D.O. provided private medical opinions dated in December 2001 and June 2004 that are in the Veteran's favor.  Specifically, he stated in the December 2001 opinion that "[the Veteran] has obstructive lung disease.  It is as likely as not to be related to gas exposure which [the Veteran] states he sustained while on active duty in the military."  He also noted in the June 2004 opinion that "[a]mong the causes of [the Veteran's] lung disease is exposure to toxic gas that he sustained while on active duty in the military."  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the opinions of Dr. P.W. to be of no probative value.  Crucially, Dr. P.W. failed to provide a rationale in either opinion that the Veteran's current pulmonary disorder is related to his military service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the November 2009 VA examiner specifically noted the absence of complaints of or treatment for a pulmonary disorder for many years after the Veteran's discharge from service as well as the Veteran's longstanding history of smoking in concluding that the Veteran's current pulmonary disorder is not related to his military service.  Notably, there is no mention of the Veteran's longstanding history of smoking in either of Dr. P.W.'s opinions.  Accordingly, the Board finds the December 2001 and June 2004 private opinions of Dr. P.W. to be of no probative value in determining whether the Veteran's current pulmonary disorder is related to his military service.  
    
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including shortness of breath), as a lay person is not competent to associate any of his claimed symptoms to his military service, to include exposure to smoke and chemicals.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a pulmonary disorder continually since service.  However, the first postservice evidence of complaint of, or treatment for, a pulmonary disorder is dated in May 1996.  See a VA treatment record dated in May 1996.  This was more than 15 years after the Veteran left service in November 1977.  The Board adds that the Veteran was afforded a VA examination in December 1980.  Notably, the Veteran did not complain of a pulmonary disorder and no symptomatology associated therewith was documented at that time.
 
While the Veteran is competent to report symptomatology associated with a pulmonary disorder over the years since service, the Board notes that a pulmonary disorder was not reported in his service treatment records.  Pertinently, a November 1976 report of medical history is absent any findings of such.  The Board finds that his current statements regarding a continuity of a pulmonary disorder since service are not credible.  His service treatment records as well as the December 1980 and November 2009 VA examinations contradict any current assertion that his current pulmonary disorder was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a pulmonary disorder for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a pulmonary disorder.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a pulmonary disorder, to include COPD is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


